DETAILED ACTION
This Office action is in response to the application filed on May 05, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 05, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on May 05, 2020.  These drawings are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (U.S. Pub. No. 2020/0227200 A1).

In re claim 1, Zheng discloses (Fig. 1) a coil device (4) comprising: 
a core (3); and 
a plurality of coils (coils 1 and 2) arranged in the core; 
wherein a distance (gap length L33, See Fig.2) of a second gap (33g) formed by portions of the core located inside at least one of the coils is larger than that of a first gap (31g, 32g) formed by other portions of the core located between the coils next to each other (Para. 0041).

In re claim 2, Zheng discloses wherein the first gap extends in a direction connecting the coils next to each other, and the second gap extends in a direction connecting portions of an inner circumferential surface of at least one of the coils (Fig. 2, Para. 0046-0047).

In re claim 3, Zheng discloses (Fig. 2) wherein the core includes an outer leg part (leg 31 or Leg 32) formed between the coils next to each other and an inner leg part (leg 33) formed in at least one of the coils, the first gap (31g, 32g) is formed at the outer leg part (leg 31 or Leg 32), and the second gap (33g) is formed at the inner leg part (leg 33).

In re claim 4, Zheng discloses Zheng discloses (Fig. 2) wherein the core includes an outer leg part (leg 31 or Leg 32) formed between the coils next to each other and an inner leg part (leg 33) formed in at least one of the coils, the first gap (31g, 32g) is formed at the outer leg part (leg 31 or Leg 32), and the second gap (33g) is formed at the inner leg part (leg 33).

In re claim 5, Zheng discloses (Fig. 4) wherein mountable parts connectable to an external circuit are formed on both ends of at least one of the coils (Para. 0038-0040).

In re claim 6, Zheng discloses (Fig. 4) wherein mountable parts connectable to an external circuit are formed on both ends of at least one of the coils (Para. 0038-0040).

In re claim 7, Zheng discloses (Fig. 4) wherein mountable parts connectable to an external circuit are formed on both ends of at least one of the coils (Para. 0038-0040).

In re claim 8, Zheng discloses wherein the mountable parts are partly exposed from a lateral surface of the core in its width direction (Para. 0038-0045).

In re claim 9, Zheng discloses wherein the mountable parts are partly exposed from a lateral surface of the core in its width direction (Para. 0038-0045).

In re claim 10, Zheng discloses wherein the mountable parts are partly exposed from a lateral surface of the core in its width direction (Para. 0038-0045).

In re claim 11, Zheng discloses wherein the mountable parts are partly exposed from a lateral surface of the core in its width direction (Para. 0038-0045).

In re claim 12, Zheng discloses wherein the mountable parts extend in an array direction of the plurality of coils (Para. 0038-0045).

In re claim 13, Zheng discloses wherein the mountable parts of either of the coils next to each other and the mountable parts of the other coil extend in substantially the same direction (Para. 0038-0045).

In re claim 14, Zheng discloses (Fig. 1) wherein the core includes a top board covering tops of the plurality of coils (Para. 0035-0045).

In re claim 15, Zheng discloses wherein a width of at least one of the coils is larger than a length of at least one of the coils perpendicular to its height direction (Para. 0038-0045).

In re claim 20, Zheng discloses (Figs. 1-2) wherein the core includes an E-shaped core and a plate-shaped core (Para. 0041-0045).

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 16, the prior art of record fails to disclose or suggest “wherein the core includes a first core and a second core, the first core has at least one outer leg part and a plurality of inner leg parts, the second core has at least one outer leg part and a plurality of inner leg parts, the first gap is formed between the outer leg part of the first core and the outer leg part of the second core, and the second gap is formed between at least one of the inner leg parts of the first core and at least one of the inner leg parts of the second core” in combination with other limitations of the claim. 

Regarding to claim 17, the prior art of record fails to disclose or suggest “wherein the core includes a first core and a second core, the first core has at least one outer leg part and a plurality of inner leg parts, the second core has at least one outer leg part and a plurality of inner leg parts, the first gap is formed between the outer leg part of the first core and the outer leg part of the second core, and the second gap is formed between at least one of the inner leg parts of the first core and at least one of the inner leg parts of the second core” in combination with other limitations of the claim.

Regarding to claim 18, the prior art of record fails to disclose or suggest “wherein the core includes a first core and a second core, the first core has at least one outer leg part and a plurality of inner leg parts, the second core has at least one outer leg part and a plurality of inner leg parts, the first gap is formed between the outer leg part of the first core and the outer leg part of the second core, and the second gap is formed between at least one of the inner leg parts of the first core and at least one of the inner leg parts of the second core” in combination with other limitations of the claim.

Regarding to claim 19, the prior art of record fails to disclose or suggest “wherein the core includes a first core and a second core, the first core has at least one outer leg part and a plurality of inner leg parts, the second core has at least one outer leg part and a plurality of inner leg parts, the first gap is formed between the outer leg part of the first core and the outer leg part of the second core, and the second gap is formed between at least one of the inner leg parts of the first core and at least one of the inner leg parts of the second core” in combination with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838